Citation Nr: 0308814	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  96-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee with partial ankylosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from February 1978 to May 
1980.

This appeal arises from an August 1995, decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
regional office (RO).  That decision increased the evaluation 
for internal derangement of the right knee with partial 
ankylosis and traumatic arthritis from 20 to 30 percent 
disabling.

In August 1999, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim to the RO.  In October 2001 the 
RO granted a separate 10 percent evaluation for traumatic 
arthritis of the right knee, effectively increasing the 
combined evaluation for the right knee disability to 40 
percent.  See 38 C.F.R. § 4.25 (2002).


REMAND

In its August 1999 remand the Board requested that the 
veteran be afforded an examination in which the claims folder 
was made available to the examiner for review.  In September 
2000, the veteran was afforded an examination, but the 
examiner did not have access to the claims folder.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The September 2000 examiner also noted that the veteran did 
not flex the right knee, but that this appeared to be due to 
willful refusal to move the knee and not to ankylosis.  It is 
unclear from the report whether the veteran had any 
limitation of flexion.

In March 2002 the Board sought to cure the Stegall problem 
and obtain clarifying information by affording the veteran an 
examination pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  The veteran failed to report.  
However, the regulation permitting Board development was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, No. 
02-7304 (Fed. Cir. May 1, 2003).  In view of the Federal 
Circuit's opinion, and the need for a supplemental statement 
of the case as to evidence received since April 2001, the 
case must be remanded for the following:

1.  The RO should afford the veteran an 
orthopedic examination, preferably by a 
physician who has not previously examined 
her, in order to determine the severity 
of the right knee disorder.  It is 
imperative that the examiner reviews the 
claims folder prior to rendering an 
opinion, including the reports of the 
January and September 2000 VA 
examinations.  

The range of right knee motion should be 
reported in degrees.  The examiner should 
determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  If the 
veteran is found to have a functional 
overlay, the examiner should, if 
possible, estimate the severity of any 
instability, subluxation, limitation of 
flexion, or limitation of extension 
without such overlay.

2.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since its Supplemental Statement 
of the Case issued in April 2001.  If the 
benefits sought continue to be denied the 
RO should issue a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




